

AMENDMENT TO
CHANGE IN CONTROL AGREEMENT BETWEEN
DAVID L. ADAMS AND PACIFIC COAST NATIONAL BANK
 
WHEREAS, on August 10, 2007, David L. Adams entered into a Change in Control
Agreement (the “Agreement”) with Pacific Coast National Bank (the “Bank”), a
wholly owned subsidiary of Pacific Coast National Bancorp (the “Company”);
 
WHEREAS, the Agreement includes provisions that provide, or may provide, for
deferred compensation and therefore must be amended to comply with Section 409A
of the Internal Revenue Code and the regulations and guidance of general
applicability issued thereunder (“Section 409A”);
 
WHEREAS, the Agreement may be amended by the parties to the Agreement; and
 
WHEREAS, the parties desire to amend the Agreement in the manner provided below.
 
NOW, THEREFORE, the foregoing considered, it is agreed as follows:
 
1.  Effective as of January 1, 2008, the Agreement be amended to include the
following amendments:
 
a. Section 2 of the Agreement is amended to read as follows:
 
“In the event of a Change in Control which occurs during the time Executive is
employed by the Bank, the Bank shall pay to Executive, no later than 30 days
after the effective time of the Change in Control, a cash lump sum payment equal
to 299% of his Base Amount as defined in Section 280G(b)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”).  For purposes of the preceding
sentence the phrase “Change in Control” shall mean a change in the ownership or
effective control of the Company or the Bank or a change in the ownership of a
substantial portion of the assets of the Company or the Bank, all within the
meaning of Code Section 409A(a)(2)(A)(v) and the regulations
thereunder.  Notwithstanding the following, a shareholder or shareholders may
make the following transfers and such transfers shall be deemed not to be a
Change in Control: (a) to a trust described in Section 1361(c)(2) of the Code
and that is created solely for the benefit of the shareholder or any spouse or
lineal descendant of the shareholder; (b) to any individual by bona fide gift;
(c) to any spouse or former spouse pursuant to the terms of a decree of divorce;
or (d) to any officer or employee of the Company or the Bank pursuant to any
stock option plan established by the shareholders of the Company or the Bank.”
 
b.  Section 13 of the Agreement is amended to include the following at the end
thereof:
 
“Obligations under this Agreement shall not be funded in a manner that would
violate Section 409A and the regulations and guidance of general applicability
issued thereunder.”
 
2.  Any provision of the Agreement inconsistent with the foregoing, or with the
applicable requirements of Section 409A, shall be deemed to be amended to comply
therewith.  The Agreement is otherwise ratified and reaffirmed in all other
respects.
 
[Signature page follows]
 
 
 
 

 
 

 
IN WITNESS WHEREOF, this Amendment has been executed, this ____ day of December,
2008, effective as of January 1, 2008.
 



   
PACIFIC COAST NATIONAL BANK
                   
By:
     
Name:
     
Title:
                       
EXECUTIVE
                     
David L. Adams




 
2

 
